DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/5/2022.
Claims 1, 3-5, 7-13, 15, 21-26 and 28-29 are pending. Claims 2, 6, 14, 16-20 and 27 are cancelled. Claims 28-29 are new. Claims 1 and 21 are currently amended.  Claims 1, 10 and 21 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/5/2022, with respect to Prior Art Rejections, as indicated in line numbers 1-2 of the office action mailed 4/6/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 1 and 21 are allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1, 3-5, 7-13, 15, 21-26 and 28-29 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 2 as previously indicated in line number 3 of the office action mailed on 4/6/2022.
Claims 3-5, 7-9 and 28 are allowed as being dependent on allowed claim 1.
Regarding independent claim 10, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 14 as previously indicated in line number 5 of the office action mailed on 6/24/2021.
Claims 11-13 and 15 are allowed as being dependent on allowed claim 10.
Regarding independent claim 21, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 27 as previously indicated in line number 3 of the office action mailed on 4/6/2022.
Claims 22-26 and 29 are allowed as being dependent on allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895